Froceeding pursuant to CFLR article 78, inter alia, in the *1070nature of mandamus to compel the respondent, Lee A. Mayersohn, a Justice of the Supreme Court, Queens County, to conduct a hearing in a proceeding entitled Matter of Theresa O., pending in that court under index No. 14286/09, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Ordered that on the Court’s own motion, the petitioner is enjoined from making any additional motions or commencing any additional proceedings in this Court regarding the proceeding entitled Matter of Theresa O., pending in the Supreme Court, Queens County, under index No. 14286/09, without leave of this Court; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Dillon, J.P., Eng, Austin and Sgroi, JJ., concur.